DETAILED ACTION
This action is responsive to the Amendments and Remarks received 01/05/2022 in which no claims are cancelled, claims 1–3, 5, 15, and 17 are amended, and no claims are added as new claims.
Response to Arguments
Examiner notes Applicant’s amended title, but finds it is still not descriptive.  What is the selective processing mechanism?  The term, mechanism, is a nonce word having no descriptive value.  The objection to the title is maintained.  Remarks, 8.
Examiner notes Applicant’s amendments to claims 1–3, but finds the amendments do not overcome the rejection under 35 U.S.C. 112(b).  As before, because the claims are subject to more than one reasonable interpretation, they are indefinite.  Specifically, even though Applicant says the attribute information is position information, as explained in the rejection, position information can be utilized in at least two of the three encoding techniques identified.  Accordingly, the rejection is maintained.
On page 9 of the Remarks, Applicant contends Laroche’s selection of a set of luma samples fails to teach “selecting processing of selected at least one sample.”  Examiner does not understand the argument.  Is Applicant arguing that selecting a plurality of luma samples is not equivalent to selecting at least one sample?  Obviously, selecting a set of samples is the same as selecting at least one sample.  Because Applicant’s argument is unclear, it is not persuasive of error.  Accordingly, the rejection is sustained.  
Other claims are not argued separately.  Remarks, 9–10.
Title
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. See MPEP 606.
Election/Restrictions
Examiner notes the examination of original claim 1 was unduly burdensome because Applicant had used such broad, nonce terms that one skilled in the art needed a decoder ring to figure out what was claimed.  Specifically, original claim 1 listed as features a block, a sample set, and attribute information, but nothing else of much substance.  According to Applicant’s paragraphs [0035] and [0037], the interpretation of the claimed elements depends on whatever Applicant subjectively had in his mind at the time the claim is read.  Paragraph [0035] explains that the subject matter could be predictive coding techniques, transform coding techniques, or entropy coding techniques.  Paragraph [0037] explains that for one type of coding, the attribute information might be one of position information, a luma component, a chrominance or the like.  For another type of coding, the attribute information is instead positional information, residual information, or the like.  For yet another type of coding, the attribute information is instead transform coefficients or the like.  While breadth of claims is not a problem by itself, there is a problem with Applicant’s claim because “a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation.”  MPEP 2173.02(I).  Here, the breadth of the claim is so broad that it covers subject matter which has attained separate status in the art.  Specifically, while predictive coding, transform coding, and entropy coding are all techniques used in video coding, each technique is considered to have its own field of research and development 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112:
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention. 

Claims 1–3 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Specifically, MPEP 2173.02(I) explains that a claim is indefinite if there is more than one reasonable interpretation so long as it is not merely a broad claim.  As the explanation, supra, explains, Examiner finds that claims 1–3 are not merely broad, but cover recognized divergent subject matter such that one skilled in the art would ascribe more than one reasonable interpretation to the claimed subject matter.  As explained, supra, Applicant’s Specification supports this finding, explaining that the claimed subject matter represents language used as mere placeholders rather than particular technical features recognizable to the skilled artisan. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1–21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Laroche (US 2020/0288135 A1).
Regarding claim 1, Laroche discloses a method for processing information, executed by an encoder, and comprising:  determining a sample set of a block to be encoded in a current video picture, wherein the block corresponds to an image area corresponding to a portion within the current video picture (Applicant’s ¶ 0045 defines the sample set as the reconstructed samples outside the current block being coded; see also Applicant’s original claim 4 defining the same; Laroche, Fig. 11:  teaches neighboring downsampled reconstructed Luma samples; see also Laroche, ¶¶ 0233 and 0234; see also Laroche, ¶¶ 0024 and 0026:  teaching the neighboring luma sample set comprises reconstructed luma samples); selecting at least one sample from the sample set based on attribute information of a sample in the sample set, to obtain a target sample set, wherein the attribute information corresponds to a position for the at least one sample for a selecting process (Applicant’s ¶¶ 0097–0098 explain the reference sample subset are those samples that are important and relevant and those are neighboring reference samples from, for example, the left or top ; and preforming encoding processing on the block to be encoded based on the attribute information of the sample in the target sample set, wherein the encoding processing is performed according to the selecting process of the selected at least one sample (Applicant’s ¶¶ 0035, 0055, and 0095 define encoding processing as, for example, prediction encoding based on luma samples; Laroche, ¶ 0245:  teaches CCLM, which is prediction coding based on luma samples; see also Laroche, ¶¶ 0006 and 0008).
Regarding claim 2, Laroche discloses an encoder comprising a memory and a processor, wherein the memory stores a computer program capable of running on the processor, and the processor, when executing the program, implements:  determining a sample set of a block to be encoded in a current video picture; selecting at least one sample from the sample set based on attribute information of a sample in the sample set, to obtain a target sample set; and preforming encoding processing on the block to be encoded based on the attribute information of the sample in the target sample set (see treatment of claim 1).
Regarding claim 3, Laroche discloses a method for processing information, executed by a decoder and comprising:  determining a sample set of a processing block to be decoded; selecting at least one sample from the sample set based on attribute information of a sample in the sample set, to obtain a target sample set; and performing decoding processing on the processing block based on the attribute information of the sample in the target sample set (see treatment of claim 1).
Regarding claim 4, Laroche discloses the method according to claim 3, wherein the determining the sample set of the processing block to be decoded comprises:  determining at least one reconstructed sample outside of the processing block as the sample in the sample set (Laroche, Fig. 11:  teaches neighboring downsampled reconstructed Luma samples; see also Laroche, ¶¶ 0233 and 0234; see also Laroche, ¶¶ 0024 and 0026:  teaching the neighboring luma sample set comprises reconstructed luma samples).
Regarding claim 5, Laroche discloses the method according to claim 4, wherein the performing decoding processing on the processing block based on the attribute information of the sample in the target sample set comprises:  determining a predicted value of the processing block based on the attribute information of the reconstructed sample in the target sample set, wherein the attribute information further includes a color component; and decoding the processing block based on the predicted value of the processing block (Laroche, ¶ 0006:  teaches cross-component prediction in which the luma component (Applicant’s attribute, see treatment of claim 1) is used to predict the chroma component).
Regarding claim 6, Laroche discloses the method according to claim 3, wherein the sample set comprises at least one of: at least one row of reconstructed samples adjacent to an upper side of the processing block, or at least one row of reconstructed samples adjacent to a left side of the processing block (Laroche, Fig. 6:  illustrates the reconstructed samples used for prediction are top row or left column samples).
Regarding claim 7, Laroche discloses the method according to claim 6, wherein the attribute information at least comprises a position relationship between the reconstructed sample in the sample set and the processing block (Laroche, ¶ 0135:  teaches chroma samples are shifted compared to the luma samples from which they are predicted and thus have a positional relationship defined therebetween; Alternatively, Laroche, ¶ 0066:  teaches a shifted sample set that may include samples from a first line and a second line, which would mean the luma samples will have a positional relationship with the chroma blocks that are being processed).
Regarding claim 8, Laroche discloses the method according to claim 7, wherein the selecting at least one sample from the sample set based on the attribute information of the sample in the sample set to obtain the target sample set comprises:  determining the position relationship between the reconstructed sample in the sample set and the processing block based on the attribute information of the reconstructed sample in the sample set; and acquiring the target sample set based on the position relationship 
Regarding claim 9, Laroche discloses the method according to claim 6, wherein the selecting at least one sample from the sample set based on the attribute information of the sample in the sample set to obtain the target sample set comprises:  at least one of selecting, based on the attribute information, one or more reconstructed samples from the at least one row of reconstructed samples of adjacent to the upper side of the processing block, or selecting, based on the attribute information, one or more reconstructed samples from the at least one row of reconstructed samples adjacent to the left side of the processing block; and containing the selected reconstructed samples into the target sample set (Laroche, ¶ 0048:  teaches selecting reconstructed samples of either top or left adjacent boundary samples; see also Laroche, Figs. 6 and 10).
Regarding claim 10, Laroche discloses the method according to claim 9, wherein the selecting, based on the attribute information, one or more reconstructed samples from the at least one row of reconstructed samples adjacent to the upper side of the processing block comprises: performing, based on the attribute information, down-sampling processing on the at least one row of reconstructed samples adjacent to the upper side of the processing block, to obtain one or more reconstructed samples, and the selecting, based on the attribute information, one or more reconstructed samples from the at least one row of reconstructed samples adjacent to the left side of the processing block comprises: performing, based on the attribute information, down-sampling processing on the at least one row of reconstructed samples adjacent to the left side of the processing block, to obtain one or more reconstructed samples 
Regarding claim 11, Laroche discloses the method according to claim 5, wherein the determining the predicted value of the processing block based on the attribute information of the reconstructed sample in the target sample set comprises:  performing pre-processing on the reconstructed sample in the target sample set, to obtain a pre-processed target sample set; and determining a predicted value of the processing block based on attribute information of a reconstructed sample in the pre-processed target sample set (Examiner notes the preprocessing is downsampling according to Applicant’s ¶ 0075; see also Applicant’s original claim 13; Laroche, Abstract and Fig. 11:  explains the luma samples are downsampled to match the resolution of the chroma channels prior to prediction).
Regarding claim 12, Laroche discloses the method according to claim 11, wherein the performing pre-processing on the reconstructed sample in the target sample set, to obtain a pre-processed target sample set comprises:  performing filtering processing on the reconstructed sample in the target sample set based on the attribute information, to obtain a filtered target sample set (Examiner notes the filtering is downsampling filtering according to Applicant’s ¶ 0075; see also Applicant’s original claim 13; Laroche, Abstract and Fig. 11:  explains the luma samples are downsampled to match the resolution of the chroma channels prior to prediction).
Regarding claim 13, Laroche discloses the method according to claim 12, wherein the filtering processing is down-sampling processing (Laroche, Abstract 
Regarding claim 14, Laroche discloses the method according to claim 12, wherein an input of the filtering processing comprises the reconstructed sample and one or more reconstructed samples adjacent to the reconstructed sample (Laroche, ¶¶ 0039 and 0040:  teaches filtering using the surrounding reconstructed samples; Laroche, ¶‌¶ 0157–0161:  teach the down-sampling filter is applied to reconstructed luma samples L; see also Fig. 9:  illustrating the filter is applied to reconstructed luma samples and samples adjacent to that sample).
Regarding claim 15, Laroche discloses the method according to claim 12, wherein the determining the predicted value of the processing block based on the attribute information of the reconstructed sample in the pre-processed target sample set comprises:  constructing a prediction model based on attribute information of the reconstructed sample in the filtered target sample set, wherein the attribute information further includes a color component and the prediction model is used to characterize a prediction relationship between one or more color components in the processing block; and determining a predicted value of the processing block based on the prediction model (Laroche, ¶‌¶ 0162–0164:  teach the downsampling results are fed to the CCLM to prediction chroma components using a linear relationship with the reconstructed luma values; see also Laroche, ¶ 0008:  explaining the parameters α and β define a linear prediction model).
Regarding claim 16, Laroche discloses the method according to claim 15, wherein the constructing the prediction model based on the attribute information of the reconstructed sample in the filtered target sample set comprises:  determining a parameter value of a first parameter and a parameter value of a second parameter of the prediction model based on a chrominance component and a luma component of the reconstructed sample in the filtered target sample set, wherein the prediction model is a linear model represented by the first parameter and the second parameter (Laroche, ¶¶ 0008–0009:  explaining the parameters α and β define a linear prediction model that can be based on reconstructed luma and chroma values).
Claim 17 lists essentially the same elements as claim 1, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 1 applies to the instant claim.
Claim 18 lists essentially the same elements as claim 4, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 4 applies to the instant claim.
Claim 19 lists essentially the same elements as claim 5, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 5 applies to the instant claim.
Claim 20 lists essentially the same elements as claim 6, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 6 applies to the instant claim.
Claim 21 lists essentially the same elements as claim 7, but drawn to the corresponding decoding apparatus rather than the encoding method.  Therefore, the rationale for the rejection of claim 7 applies to the instant claim.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J Hess whose telephone number is (571)270-7933.  The examiner can normally be reached Mon - Fri 9:00am-5:30pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Vaughn can be reached on (571)272-3922.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8933.

/MICHAEL J HESS/Examiner, Art Unit 2481